Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Kenneth B. Lerman, P.C. Attorney at Law March 27, 2008 Mr. Terence O'Brien Accounting Branch Chief United States Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Attention : Ryan Rhon, Staff Accountant Re Thermodynetics, Inc. Form 10-KSB for the fiscal year ended March 31, 2007 Form 10-QSB for the quarterly period ended December 31, 2007 File No. 000-10707 Gentlemen: In reply to your letter dated March 12, 2008 concerning the above-referenced filings, this firm provides the following responses and information on behalf of Thermodynetics, Inc. (the " Company "). The responses are a compilation of information assembled from the Company, its auditors and attorneys. This letter is being issued as written correspondence for submission on the Edgar system. A. Form 10-K SB for the Fiscal Year Ended March 31, 2007 Note 22  Discontinued Operations, page 22 1. The specific nature and amount of each material component of the long-term payables of $2,782,195 consists entirely of unsecured trade accounts payable. In response to bullet points 2, 4 and 5 of comment 1, our response is as follow: As of March 31, 2007, Vulcan had liquidated all assets and satisfied all secured creditors. The March 31, 2007 balance sheet of Vulcan has only the remaining $2,782,195 of unsecured accounts payable.
